Citation Nr: 0000296	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  93-16 390	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama



THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from August 1942 to February 
1946, from November 1946 to January 1948, and from July 1948 
to July 1969.  

Service connection and a 10 percent evaluation for the 
veteran's right knee disability had been in effect since 
1969.  He filed his current claim for increase in August 
1992.  

This case was previously before the Board in June 1995 at 
which time it was remanded for additional development.  While 
the case was in remand status, a rating action in May 1998 
increased the rating for the veteran's right knee from 10 to 
20 percent, effective from the date of his claim for increase 
in August 1992.  Thereafter, the case was returned to the 
Board and in November 1998 it was again remanded for 
additional development.  

The November 1998 remand noted that while the previously 
requested remand development had been accomplished, that the 
Board's request had been made prior to the decision of the 
Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board found that 
additional examination was needed in order to address the 
concern of the Court for evaluation of orthopedic 
disabilities such as the veteran's, as enunciated in DeLuca.  
The case was remanded for a more comprehensive examination, 
the application of the criteria contained in 38 C.F.R. §§ 
4.40, 4.45, 4.59 and for RO consideration of two recent 
General Counsel opinions.  The Board also asked the RO to 
obtain records of any recent treatment the veteran may have 
received for his knee disorder.


FINDING OF FACT

1.  The veteran was notified to report for an examination in 
connection with his claim for an increased rating; the 
examination was needed in order to properly evaluated the 
severity of his right knee disability.

2. The veteran did not report for the scheduled examination 
and has provided no explanation for his failure to do so.


CONCLUSION OF LAW

Having failed to report for an examination scheduled in 
conjunction with a claim for increase, the veteran's claim 
must be denied.  38 C.F.R. §§ 3.326(a), 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  As noted above, the veteran was granted 
an increase from 10 percent to 20 percent for his right knee 
disability by rating action in May 1998, effective from the 
date of his claim for increase in August 1992.  

Upon its second review of this appeal in November 1998, the 
Board determined that another remand was necessary for 
additional VA examination of the service-connected right knee 
disability, because the medical evidence of record was 
inadequate for rating purposes, especially in light of the 
decision in DeLuca, supra.

In compliance with the Board's remand, the veteran was 
scheduled for and notified of a VA orthopedic examination to 
be conducted in April 1999.  The veteran did not appear for 
the scheduled examination or advise the RO of the reason for 
his failure to appear.

Also, in compliance with the Board's November 1998 remand, 
the RO in a letter of December 1998 requested the veteran to 
identify all sources of recent treatment for his right knee 
disability.  The veteran has not responded to this request.

In this regard, a review of the claims folder reveals that 
the veteran has only had one address on file since 1995, and 
that all VA notices have been sent to this address.  There is 
no evidence of any VA notice sent to this address as ever 
having been returned by the Post Office as undeliverable.  

Criteria.  38 C.F.R. § 3.326(a) provides, in part, that 
individuals for whom examinations have been authorized and 
scheduled are required to report to such examinations.  

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled VA medical examinations.  That 
regulation at (a) provides that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
available evidence on file.  When a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court held 
that it was incumbent upon the RO to send notice to the 
veteran's "last address of record."  In Wamhoff v. Brown, 8 
Vet. App. 517 (1996), the Court found that notice of required 
VA examinations mailed to the veteran's sole address on file 
was sufficient to trigger the veteran's duty to appear for 
such examinations, although the evidence in that case later 
revealed that the veteran did not in fact receive such 
notification because he was not in fact residing at that 
address.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  That 
latter case also stands for the proposition that VA need only 
mail notice to the last address of record in order for the 
presumption to attach.  Mindenhall at 274.


Analysis.  Considering that the veteran has only one address 
on file in his claims folder since 1995 and that all notices 
and other correspondence to him have been posted to that 
address, and in consideration of the presumption of 
regularity, the Board is entitled under the circumstances of 
this case to presume that notice to report for the VA 
examination scheduled for April 1999 was sent to the correct 
address.  The claims folder indicates that the veteran has 
long been in receipt of a compensable evaluation for which he 
receives monthly VA disability payments.  The Board's 
November 1998 remand clearly explained that there was 
inadequate clinical evidence on file to evaluate the 
veteran's service-connected disability in conjunction with 
his request for a higher rating and explained that additional 
evidence and examination was necessary.  Since the veteran 
failed to report for a scheduled examination in conjunction 
with his claim for increase, his claim must be denied.  38 
C.F.R. § 3.655.

In a statement of the case dated in May 1999, the RO notified 
the veteran that he had failed to report for VA examination 
scheduled for April 1999.  The veteran did not respond to 
this notice from the RO or provide any explanation for his 
failure to report for examination.  There is no evidence of 
"good cause" for his failure to report.  The Board notes that 
the VA examination was specifically scheduled to assist the 
appellant in the development and adjudication of the claim 
now presented on appeal.  Moreover, there is no evidence of 
record which suggests that he has notified VA that the 
mailing address for the purposes of receipt of VA 
correspondence has changed.

The veteran is reminded that the VA's duty to assist him is 
not a one way street; the veteran also has an obligation to 
assist in the adjudication of his claim.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The veteran must be prepared to 
meet his obligations by cooperating with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992).  "In the normal course 
of events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

As the veteran has not contacted the RO or taken any action 
to update his address of record since 1995, the Board is 
satisfied that the veteran was appropriately notified and 
failed to report to the scheduled VA examination without good 
cause.  The provisions of 38 C.F.R. § 3.655 provide that in 
such circumstances, the claim for increase shall be denied.

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380 (1947).  Accordingly, in Morris, the Court found 
that even though the veteran may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.  Thus, 
even if the veteran in this case was ignorant of the 
provisions of 38 C.F.R. § 3.655, he is charged with knowledge 
of this regulation.  This regulation, and not the evidence, 
is dispositive.  The veteran's claim for an increased rating 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

While the RO informed the veteran that the examination for 
which he failed to report was expected to have provided 
evidence material to the outcome of his claim, the RO did not 
deny the appellant's claim pursuant to 38 C.F.R. § 3.655.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Inasmuch as this 
claim must be denied as a matter of law, the Board concludes 
that he has not been prejudiced by the decision herein.  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).


ORDER

Entitlement to an increased rating for a right knee 
disability is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

